Exhibit 99.2 Unaudited Financial and Other Statistical Information for the Three and Six Month Periods Ended August 31, 2010 and Guidance for Fiscal Year 2011 AZZ incorporated Consolidated Statements of Income (unaudited) Three Months Ended August 31, 2010 Six Months Ended August 31, 2010 Net Sales $ $ Cost of Sales Selling, General and Administrative Interest Expense Net (Gain) Loss on Sale of Property,Plant and Equipment and Insurance Proceeds ) ) Other (Income) Expense, Net ) ) Income Before Income Taxes Income Tax Expense Net Income $ $ Income Per Share: Basic $ $ Diluted $ $ 1 Exhibit 99.2 AZZ incorporated Consolidated Balance Sheet (unaudited) Assets: Period Ended August 31, 2010 Current assets: Cash and cash equivalents $ Accounts receivable Allowance for doubtful accounts ) Inventories Costs and estimated earnings in excess ofbillings on uncompleted contracts Deferred income taxes Prepaid expenses and other receivables Total current assets Net property, plant, and equipment Goodwill, less accumulated amortization Intangibles and Other Assets $ Liabilities and Shareholders’ Equity: Current liabilities: Accounts payable $ Accrued liabilities Total current liabilities Long-term debt due after one year Deferred income taxes Shareholders’ equity $ 2 Exhibit 99.2 AZZ incorporated Condensed Consolidated Statement of Cash Flows (unaudited) Period Ended August 31, 2010 Net cash provide by operating activities $ Net cash used in investing activities ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ 3 Exhibit 99.2 AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousands) Information regarding operations and assets by segment is as follows: Three Months Ended August 31, 2010 Six Months Ended August 31, 2010 Net sales: Electrical and Industrial Products $ $ Galvanizing Services Segment operating income (a): Electrical and Industrial Products Galvanizing Services General corporate expenses (b) Interest expense Other (income) expense, net (c) (2
